DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 10/19/2021.
Claims 1-11, 13-19 and 21 are pending.
Claims 1 and 18 are independent. 


Allowable Subject Matter
Claims 1-11, 13-19 and 21 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest an operation controlling apparatus of a reciprocating compressor, the reciprocating compressor being configured to operate based on changes in load; a method for controlling a reciprocating compressor, the reciprocating compressor being configured to operate based on changes in load, the operation controlling apparatus and method comprising: wherein the operation mode of the reciprocating compressor comprises a power saving mode corresponding to a first wire ratio, a power mode corresponding to a second wire ratio, and a normal mode corresponding to a third wire ratio, wherein the second wire ratio is less than the first wire ratio, and wherein the third wire ratio is less than the first wire ratio and greater than the second wire ratio along with other features of claim 1 (claim 1); wherein the operation mode of the reciprocating compressor comprises a power saving mode corresponding to a first wire ratio, a power mode corresponding to a second wire ratio, and a normal mode corresponding to a third wire ratio, wherein the second wire ratio is less than the first wire (claim 18).
The combination of the claimed limitations in the independent claims 1 and 18 are not anticipated or made obvious by the prior art of search in the examiners opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846